Cite as 2014 Ark. App. 233
                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. E-13-287



                                                Opinion Delivered   April 16, 2014

 CHRISTOPHER W. ALLEN        APPEAL FROM THE ARKANSAS
                   APPELLANT BOARD OF REVIEW
                             [NO. 2013-BR-00178]
 V.

 DIRECTOR, DEPARTMENT OF
 WORKFORCE SERVICES, and
 LANGSTON BAG COMPANY        AFFIRMED
                   APPELLEES

                          BRANDON J. HARRISON, Judge

                                      I. Introduction

      Christopher W. Allen appeals the Arkansas Board of Review’s denial of

unemployment benefits.      Allen applied for unemployment benefits to the Arkansas

Department of Workforce Services, and the Department denied his claim. Allen appealed

the denial to the Arkansas Appeal Tribunal, and a Tribunal hearing officer held a

telephone hearing in December 2012. The Tribunal denied Allen benefits pursuant to

Ark. Code Ann. § 11-10-513(a)(1) (Repl. 2012) after finding that he quit work due to the

“travelling distance” between his home in Cabot, Arkansas and his work with Langston

Bag in West Memphis, Arkansas. Allen appealed the Tribunal’s decision to the Board,

and the Board affirmed. Allen here appeals the Board’s final order, arguing that he is

entitled to benefits because he left his work for good cause. Substantial evidence supports

the Board’s decision, so we affirm the Board’s denial of unemployment benefits to Allen.

                                            1
                                Cite as 2014 Ark. App. 233


                              II. Tribunal Hearing Testimony

       Langston Bag hired Allen to train others to operate some equipment that Allen

knew well, but with which Langston Bag was largely unfamiliar. Langston Bag employed

Allen for almost a year—from October 2011 to October 2012. Langston Bag agreed to

give Allen a $10,000 bonus for the first six months of the job to help defray Allen’s travel

expenses. Allen lived in Cabot, Arkansas and drove to Langston Bag in West Memphis,

Arkansas every day—an approximately 270 mile round trip. About six months into the

job, which was around the time his bonus ran out, Allen began to have significant travel-

related problems. Specifically, he could no longer afford the cost of gasoline, and his car

stopped working. Family issues complicated things too; Allen said, for example, that he

had to care for his wife who had back surgery. Allen borrowed a car from his parents,

borrowed gas money, and continued to commute to West Memphis.                He asked his

supervisors for help with travel time and expenses, and two supervisors gave Allen a one-

time gift of money to help with gas costs. When asked by the hearing officer whether

Allen knew that he would not be receiving a bonus after the six-month time, Allen said:

“I hadn’t looked that far ahead.”

       In October 2012, about a week before Allen quit, Langston Bag put Allen on a

point system for attendance. It was disputed whether Allen was reprimanded for missing a

day of work during his last week of employment.

       Wayne Croom, who testified for Langston Bag, said that the company decided to

move Allen to a different position because there was an issue with his performance.

Croom explained that Langston Bag hired Allen to train people on “highly skilled

                                             2
                               Cite as 2014 Ark. App. 233


technical computerized machines” and during the second six months Allen worked there

Langston Bag “felt like it wasn’t going the way we needed it to go [with Allen.]” That’s

when, according to Croom, Edward Langston, Langston Bag’s general manger, discussed a

“new structured plan” for Allen to become a bottomer-machine operator instead of a

trainer. Allen told the hearing officer that Edward Langston called him into Langston’s

office and told him to go home for the day and that Langston Bag would call him if they

came up with another job or position. Allen testified that he “never went back.”

       In addition to the testimony, the hearing officer received as evidence this October

11 email from Edward Langston to Wayne Croom:

               Ronnie & I just met with Chris. He displayed his usual, loafing
       demeanor in the meeting, but he did express a desire to work 4 10-hour
       days a week and to operate a bottomer. I explained that we would be
       making a decision to either (a) develop a new, structured plan for him, or
       (b) sever ties. I told him to not come in tomorrow, but to await a phone
       call from us tomorrow afternoon with our decision. I would like to pursue
       option (a), with us establishing a simpler, structured set of responsibilities
       and expectations. Here is what I think we should communicate when you
       and I call him;
               1. Chris is to report to work Monday thru Thursday for the standard
               1-hour bottomer day shift.
               2. His new job function will be Bottomer Operator.
                                          ...
               4. He will be held [to] the standard point system.

A “Consultation” dated 15 October 2012 was also received as evidence during the

hearing, which states:

              Edward Langston and Ronnie Reece Shift Manager met with Chris
       Thursday 10-11-12 to discuss Chris’[s] disposition. During the meeting
       Chris was given (2) options-#1 Operate a Bottomer 4 (l0) hour days weekly
       and #2: We would develop a new, structured plan for him in his current
       capacity. Chris was asked to leave for the day and not to return to work
       until Edward and I had discussed Chris’s disposition. On Sunday 10-14-12
       Chris and I discussed the above (2) options and I asked him to call me
                                             3
                         Cite as 2014 Ark. App. 233


Monday 10-15-12 to let us know whether he would accept either of the
above terms. As of Wednesday 10-17-12 Chris had not called to discuss his
disposition. Due to this fact he has voluntarily resigned from Langston Co.
Inc. effective 10-17-12.

                           III. The Board’s Decision

The Board made the following factual findings and conclusions of law:

        In the present case, the claimant abandoned the job when he did not
contact the plant manager, after being instructed to do so, to advise if he was
interested in continuing to work for the employer. During the last week of
employment the claimant missed work. The general manager called the
claimant into the office to advise that the claimant was missing too much
work. The claimant apparently explained he was having trouble getting to
work because the two hour one-way commute from Cabot to West
Memphis was too expensive and tiresome. The general manager said that
the employer would consider other work options and contact the claimant.

       The plant manger testified that the claimant was subsequently
contacted and offered a new position operating a machine. The general
manager told the claimant to consider the offer and let the employer know.
On Sunday October 14, 2012, the plant manager telephoned the claimant to
ask what the claimant decided. The plant manager recalled that the claimant
had not decided. He instructed the claimant to contact him the next day
with a decision. The plant manager never heard from the claimant again.
He concluded that the claimant quit the job.

       The claimant noted that he did not accept the change because the
employer was going to put him on a point system for attendance purposes.
Because of the commute distance, and the gasoline expense for the
commute, the claimant did not believe the new position would be
acceptable.
                               ...

       The evidence presented does not support a finding that the claimant
had good cause connected with the work to leave the work. The claimant
accepted the job in West Memphis on the condition that he would receive a
bonus after six months of work. He received that bonus, but there was no
agreement as to another bonus or to a gasoline allowance after that six
month bonus was paid. When the claimant felt that he was no longer being
compensated for his commute from Cabot to West Memphis he decided he
could not afford the commute. He quit by declining to accept the change
in job positions.
                                      4
                                Cite as 2014 Ark. App. 233


               Under the facts presented, the Board does not find that the claimant
       established by a preponderance of the evidence that he left the work for a
       reason that would be considered good cause connected with the work to be
       eligible for unemployment insurance benefits.

                                    IV. Analysis

       This court affirms the Board of Review when its decision is supported by

substantial evidence. Garrett v. Dir., Dep’t of Workforce Servs., 2014 Ark. 50. Substantial

evidence is such relevant evidence as reasonable minds might accept as adequate to

support a conclusion. Id. We view the evidence and all reasonable inferences in the light

most favorable to the Board’s findings. Id. Even if the evidence could support a different

decision, our review asks whether the Board could have reasonably reached its decision

based on the evidence presented. Id.

       Arkansas Code Annotated Section 11-10-513(a)(1) (Repl. 2012) provides that “an

individual shall be disqualified for benefits if he or she voluntarily and without good cause

connected with the work left his or her last work.” When a claimant has voluntarily quit

work and is seeking unemployment-insurance benefits, the claimant must show by a

preponderance of the evidence that he or she had good cause connected with the work

for quitting. Davis v. Dir., Dep’t of Workforce Servs., 2013 Ark. App. 515. Good cause is

that which would reasonably impel the average able-bodied, qualified worker to give up

employment and depends on the facts and circumstances in a case. Id.; see also Magee v.

Dir., Dep’t of Workforce Servs., 75 Ark. App. 115, 55 S.W.3d 321 (2001). The term “good

cause” can also mean a justifiable reason for not accepting the particular job offered. Hiner

v. Dir., Ark. Employment Sec. Dep’t, 61 Ark. App. 139, 143, 965 S.W.2d 785, 787 (1998).



                                             5
                                Cite as 2014 Ark. App. 233


An employee’s refusal to continue employment must not be arbitrary or capricious; and

the reason must be connected with the work itself. Id.

       Allen argues that he did not voluntarily leave work after Langston Bag discontinued

travel assistance, that he had good cause to terminate his employment when he was

reassigned to a different position, and that the Board lacked substantial evidence to rule

against him.

       Regarding his argument that he did not voluntarily leave his employment, Allen

cites Missouri v. Dir., Dep’t of Workforce Servs., 84 Ark. App. 172, 137 S.W.3d 436 (2003).

There, the claimant had no car and depended on public bus transportation to and from

work. We held that reasonable minds could not find that Missouri quit his work given

the lack of transportation; instead, Missouri was discharged when the plant manager

suddenly decided to discontinue the employer’s practice of providing a substitute worker

for Saturday overtime work when Missouri did not have access to public transportation to

get to work. Id. at 176, 137 S.W.3d at 439. Allen says his case is like Missouri because

Langston Bag suddenly decided to discontinue its practice of helping him with travel

expenses, making his departure involuntary or, alternatively, voluntary with good cause.

       We disagree.      Substantial evidence supports the Board’s finding that Allen

abandoned his job when he did not contact the plant manager, after being instructed to do

so, to tell the company if he wanted to continue working for Langston Bag.            The

Consultation sheet and Croom’s testimony support this point. Allen testified that he “had

no choice but to quit” and that he “never went back.” But the Board’s finding that Allen

quit voluntarily is supported by substantial evidence.

                                              6
                                Cite as 2014 Ark. App. 233


       The more pressing issue is whether Langston Bag’s decision not to extend its

practice of helping Allen with travel expenses with a bonus created good cause for Allen

to quit. The Board found that Allen and Langston Bag had no agreement that another

bonus or gasoline allowance would issue after Langston Bag paid Allen the initial six-

month bonus. When asked by the hearing officer whether Allen knew that he would not

be receiving a bonus after six months to help with travelling costs, Allen replied, “I hadn’t

looked that far ahead.” We find that, here, unlike in Missouri, there was no sudden policy

shift by the employer. What is more, Allen had access to private transportation at all

times—Missouri, on the other hand, relied on a public-bus schedule.

       Langston Bag honored its promise to pay the $10,000 bonus but decided to not

help Allen further with the commuting costs after the bonus was spent. When viewed

favorably to the Board, the evidence suggests that, when Allen was hired, he might not

receive reimbursement beyond the initial bonus. We hold that substantial evidence exists

to support the Board’s finding that Allen’s unreimbursed commuting costs was not a good

cause to quit his employment.

       For Allen’s second point—that he had good cause to terminate his employment

when he was reassigned to a different position—he cites Lewis v. Dir., Dep’t of Workforce

Servs., 84 Ark. App. 381, 141 S.W.3d 896 (2004). In Lewis, we concluded:

       Appellant had worked for Ace for nearly twenty years. After five years of
       complaining to all levels of management about being reassigned to a position
       that, in his experience, caused him to lose pay, after offering to assist with
       training other employees, and after having management violate its own
       seniority rules and take virtually no action to provide a permanent remedy,
       appellant quit. We agree with appellant that his circumstances would
       reasonably impel an average, able-bodied, qualified worker to give up his or
       her employment. Id. at 387, S.W.3d at 900.
                                             7
                                Cite as 2014 Ark. App. 233


       This case is different from Lewis. Unlike in Lewis, here we have no evidence that

Allen complained to management about a loss of pay in the new position or that the new

position would be more dangerous than his job as a trainer. In fact, no party produced

evidence on whether the pay was higher, lower, or the same for the new position that

Langston Bag offered Allen. Further, Allen did not raise the issue of danger below, so we

will not consider it here. Hiner, supra. As for the attendance-related point system, the

Board stated this as one reason why Allen did not accept the change of position and, we

believe, could have reasonably determined that Allen’s dissatisfaction with the attendance

policy did not amount to good cause. In sum, substantial evidence supports the Board’s

conclusion that Allen did not prove he had good cause to end his employment with

Langston Bag when he had the option to be reassigned.

       For his final argument, Allen cites Ballard v. Dir., Dep’t of Workforce Servs., 2012
Ark. App. 371, for the proposition that the Board lacked substantial evidence to rule

against him. In Ballard, an employee quit because he could no longer work as a travelling

salesman after his car was repossessed. We held that Ballard had good cause for quitting

his work because his employer had not paid him for several weeks of work, Ballard’s lack

of a paycheck led directly to his car being repossessed, and the job required Ballard to

provide his own transportation as a small-business resale representative. Id.

       Allen argues that, like Keith Ballard, he lost his vehicle due to his work conditions

and was forced to borrow a vehicle from his parents. Allen also argues that, as in Ballard,

the Board in this case focused on a superficial reason for denying benefits—that Allen

could no longer afford the commute—instead of focusing on the real issue, which was that

                                              8
                                Cite as 2014 Ark. App. 233


“he was strung along by reassurances from management that ‘better arrangements’ would

be made in the future.” We are not persuaded. Langston Bag paid Allen for the work he

did. The extent to which Langston Bag’s promised to extend a bonus or supplement

Allen’s commuting cost was disputed at the hearing, and we defer to the Commission’s

resolution of disputed facts when the record supports the final decision.

       Affirmed.

       WYNNE and GLOVER, JJ., agree.

       Vaughan & Friedman Law Firm, PLLC, by: Craig Friedman, for appellant.

       Phyllis A. Edwards, for appellee.




                                             9